     
[Cash Performance Unit/Executive Performance
Unit/Chairman’s Recognition Award] Grant Agreement
  Exhibit 10.3



1. This [Cash Performance Unit/Executive Performance Unit/Chairman’s Recognition
Award] Grant for the number of Units specified on the grant summary page is
granted to you under, and governed by the terms and conditions of, the 2013
Performance Plan of The Goodyear Tire & Rubber Company, adopted effective
April 15, 2013, as amended (the “Plan”), and this Grant Agreement. As your grant
is conveyed and managed online, your online acceptance constitutes your
agreement to and acceptance of all terms and conditions of the Plan and this
Grant Agreement. You also agree that you have read and understand the provisions
of the Plan, this Grant Agreement and Annex A. Capitalized terms used but not
defined in this Grant Agreement have the meanings set forth in the Plan.

2. All rights conferred upon you under the provisions of this Grant Agreement
are personal to you and no assignee, transferee or other successor in interest
shall acquire any rights or interests whatsoever under this Grant Agreement,
which is made exclusively for the benefit of you and the Company, except by will
or the laws of descent and distribution.

3. Except as otherwise provided in Section 4, the number of Units earned (the
“Performance Award”) will be determined and contingent upon the extent to which
Performance Goals are achieved during a Performance Period, as described in
Annex A and as determined by the Committee, and will be paid as provided in
Section 7 of this Grant Agreement. All Performance Awards will be paid in cash.

4. As further consideration for the Units granted to you hereunder, except as
otherwise provided in this Section 4, you must remain in the continuous employ
of the Company or one or more of its Subsidiaries until December 31, 20      
(the “Vesting Date”). In the event of your death, Retirement (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries) or Disability (defined as termination of employment while
receiving benefits for a period of not less than one year under a long-term
disability income plan provided by a government or sponsored by the Company or
one of its Subsidiaries) on any date which is more than six (6) months after the
Date of Grant specified on the grant summary page and prior to completion of a
Performance Period, you will receive a prorated number of Units. Any such
proration will be based on the date of your termination of employment with the
Company and actual achievement of the Performance Goals as determined by the
Committee following the end of the Performance Period. In the event of your
death, Retirement or Disability on or prior to the Vesting Date but after
completion of a Performance Period, you will receive the number of Units earned
as determined by the Committee following the end of the Performance Period,
which will be payable as provided in Section 7. Nothing contained herein shall
restrict the right of the Company or any of its Subsidiaries to terminate your
employment at any time, with or without cause. Further, in the event that you
incur a Severance before or during a Performance Period, the Units with respect
to any such Performance Period shall be deemed to have been fully earned at the
target amount of the award opportunity specified on the grant summary page, and
in the event that you incur a Severance on or prior to the Vesting Date but
after completion of a Performance Period, the Units with respect to any such
completed Performance Period shall be deemed to have been fully earned in the
amount determined by the Committee following the end of the Performance Period.

5. In the event you retire or otherwise terminate your employment with the
Company or a Subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the payments made (or to be
made) hereunder which you have received (or will receive) at any time on or
after the date which is six months prior to the date of your termination of
employment with the Company. Additionally, all Units granted to you hereunder
which are outstanding shall be automatically cancelled upon commencement of your
competitive engagement.

6. You will be required to satisfy all Federal, state and local tax and payroll
withholding obligations, and any other withholding obligations, arising in
respect of any distribution of, or right to receive any distribution of, cash to
you. Such withholding obligations will be deducted from your Units.

7. Except as otherwise provided in accordance with an election permitted under a
deferred compensation plan approved by the Committee, any payment of a
Performance Award shall be made (i) after the Vesting Date but in no event later
than March 15, 20      ; or (ii) in the event of your earlier Severance, within
30 days after your Severance.

8. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

9. The obligations of the Company under this Grant Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver cash in the
future, and your rights will be no greater than that of an unsecured general
creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this Grant Agreement.

10. It is intended that this Grant Agreement shall either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
This Grant Agreement shall be construed, administered and governed in a manner
that effects such intent, and the Committee shall not take any action that would
be inconsistent with such intent. Without limiting the foregoing, the Units
shall not be deferred, accelerated, extended, paid out, settled, adjusted,
substituted, exchanged or modified in a manner that would cause the award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Code or otherwise would subject you to the additional tax
imposed under Section 409A of the Code.

Notwithstanding anything contained in this Grant Agreement to the contrary, if
you are a “specified employee,” within the meaning of Section 409A of the Code,
with December 31 being the specified employee identification date and the
following January 1 being the specified employee effective date, on the date you
incur a separation from service, then to the extent required in order to comply
with Section 409A of the Code, all payments under this Grant Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a separation from service and that
would otherwise be paid during the first six months following such separation
from service shall be accumulated through and paid (together with interest on
any cash amounts at the applicable federal rate under Section 7872(f)(2)(A) of
the Code in effect on the date of termination), on the first business day that
is more than six months following your separation from service (or, if you die
during such six-month period, within 90 days after your death).

